           Case 3:20-cr-00017-RCJ-CLB Document 25 Filed 05/14/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:20-CR-017-RCJ-CLB

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 FRANCISCO ALBERTO GUTIERREZ,

12                Defendant.

13         This Court finds Francisco Alberto Gutierrez pled guilty to Count One of a One-
14 Count Information charging him with felon in possession of a firearm in violation of 18

15 U.S.C. § 922(g)(1). Information, ECF No. 12; Arraignment & Plea, ECF No. 19; Plea

16 Agreement, ECF No. 21.

17         This Court finds Francisco Alberto Gutierrez agreed to the forfeiture of the property
18 set forth in the Plea Agreement and the Forfeiture Allegation of the Information.

19 Information, ECF No. 12; Arraignment & Plea, ECF No. 19; Plea Agreement, ECF No. 21.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Information and the offense to which

23 Francisco Alberto Gutierrez pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27 / / /

28 / / /
            Case 3:20-cr-00017-RCJ-CLB Document 25 Filed 05/14/20 Page 2 of 3



 1          1.      a Glock 22, .40 caliber pistol, bearing serial number CWE930 US; and

 2          2.      any and all ammunition

 3   (all of which constitutes property).

 4          This Court finds that the United States of America may amend this order at any time

 5   to add subsequently located property or substitute property to the forfeiture order pursuant

 6   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 7          This Court finds the United States of America is now entitled to, and should, reduce

 8   the aforementioned property to the possession of the United States of America.

 9          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the United States of America should seize the aforementioned property.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Francisco Alberto Gutierrez in

13   the aforementioned property are forfeited and are vested in the United States of America

14   and shall be safely held by the United States of America until further order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

26   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                      2
            Case 3:20-cr-00017-RCJ-CLB Document 25 Filed 05/14/20 Page 3 of 3



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 3   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

 4   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

 5   after the first day of the publication on the official internet government forfeiture site,

 6   www.forfeiture.gov.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 8   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 9   Attorney’s Office at the following address at the time of filing:

10                  Daniel D. Hollingsworth
                    Assistant United States Attorney
11                  James A. Blum
                    Assistant United States Attorney
12                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
13

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

15   described herein need not be published in the event a Declaration of Forfeiture is issued by

16   the appropriate agency following publication of notice of seizure and intent to

17   administratively forfeit the above-described property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record.

20          DATED May 14, 2020.

21

22

23                                                HONORABLE ROBERT C. JONES
                                                  UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                      3
